AGREEMENT

FOR

ISSUANCE OF STOCK

This Agreement For Issuance Of Stock (“Agreement”), is entered into as of
October 31, 2005, by and between EXABYTE CORPORATION, a Delaware corporation
with principal offices at 2108 55th Street, Boulder Colorado 80301 (“Exabyte”),
and IMATION CORP., a Delaware corporation with principal offices at 1 Imation
Place, Oakdale, Minnesota 55128 (“Imation”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in
Amendment No. 2 (as defined below).

RECITALS

WHEREAS, in consideration and exchange for receipt of the Shares and the
Warrants (both as defined below) issuable by Exabyte to Imation pursuant to this
Agreement and for other consideration, Imation has agreed to the terms,
conditions, obligations and transactions set forth in Amendment No. 2 to that
certain Media Distribution Agreement, dated November 7, 2003, by and between
Exabyte and Imation (“Amendment No. 2”), which Amendment No. 2 is dated of even
date herewith; and

WHEREAS, a condition to the parties obligations under Amendment No. 2 is that
Exabyte and Imation enter into this Agreement on the date hereof, pursuant to
which the Shares and the Warrants will be issued to Imation.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
set forth in this Agreement and in Amendment No. 2, Exabyte and Imation mutually
agree as follows:

 

1.

AUTHORIZATION OF ISSUANCE OF THE SHARES AND THE WARRANTS

Pursuant to the terms and conditions of this Agreement and Amendment No. 2,
Exabyte has authorized the issuance of (i) shares (the “Shares”) of Common
Stock, par value $0.001 per share (the “Common Stock”), of Exabyte, pursuant to
Section 2.1 of this Agreement, and (ii) warrants to purchase Common Stock,
pursuant to Section 2.2 of this Agreement. When issued, the Common Stock shall
have the terms and conditions set forth in Exabyte’s Restated Certificate of
Incorporation in existence on the date of this Agreement, except that it is
acknowledged that Exabyte may amend its Restated Certificate of Incorporation to
provide for a reverse stock split of the common stock and may also create one or
more new series of preferred stock, both prior to the issuance of Common Stock
pursuant to this Agreement.

 

 



 

 

2.

AGREEMENT TO ISSUE THE SHARES AND THE WARRANTS

 

2.1

Issuance of Shares

Pursuant to the terms and conditions of this Agreement and Amendment No. 2, in
consideration of Imation’s agreement to the terms, conditions and obligations
set forth in Amendment No. 2, Exabyte agrees to issue to Imation at the Closing
(as defined below) that number of Shares having an aggregate value, based on the
Exabyte Common Stock Price, equal to Three Million Dollars ($3,000,000.00). For
purposes of this Agreement, the “Exabyte Common Stock Price” shall equal $2.00
per Share. The parties acknowledge that the Exabyte Common Stock Price reflects
the 10-for-1 reverse split of Exabyte’s outstanding Common Stock, which occurred
immediately prior to the Closing Date. The Exabyte Common Stock Price shall be
equitably adjusted to give effect to all stock combinations or stock splits
affecting the Common Stock and all dividend distributions payable to holders of
Common Stock in shares of additional Common Stock.

 

2.2

Issuance of Warrants

Pursuant to the terms and conditions of this Agreement and Amendment No. 2, in
consideration of Imation’s agreement to the terms, conditions and obligations
set forth in Amendment No. 2, Exabyte agrees to issue to Imation at the Closing
(as defined below) warrants to purchase 750,000 shares of Common Stock (the
“Warrant Shares”) at an exercise price of $2.80 per share of Common Stock
(subject to adjustment as provided in the Warrant) (the “Warrant Price”), in the
form attached hereto as Exhibit A (the “Warrants”). The parties acknowledge that
the Warrant Price reflects the 10-for-1 reverse split of Exabyte’s outstanding
Common Stock, which occurred immediately prior to the Closing Date.

3.

DELIVERY OF THE SHARES AND THE WARRANTS

The issuance of the Shares and the Warrants (the “Closing”) shall occur at the
executive offices of Exabyte concurrently with the First Closing Date as defined
in the Amendment No. 2 or at such other time and date as may be agreed by the
parties (the “Closing Date”).

 

3.1

Closing Deliveries

At the Closing, Exabyte shall execute and deliver the Warrants to Imation and
authorize its transfer agent (the “Transfer Agent”) to issue to Imation one or
more stock certificates registered in the name of Imation, or in such nominee
name(s) as designated by Imation in writing, representing the number of Shares
issued to Imation at the Closing pursuant to Section 2 above and bearing an
appropriate legend referring to the fact that the Shares were sold in reliance
upon the exemption from registration provided by Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”), and Rule 506 under the
Securities Act.

 

3.2

Closing Conditions

(a)   Exabyte’s obligation to complete the issuance of the Shares and the
Warrants at the Closing shall be subject to the condition (which may be waived
by Exabyte) that the representations and warranties made by Imation shall be
accurate in all material respects as of

 

2

 



 

the Closing Date and the undertakings of Imation to be fulfilled on or before
such Closing shall have been fulfilled in all material respects as of the
Closing Date. Imation shall have delivered to Exabyte a certificate executed on
behalf of Imation by the chairman of the board, president or chief financial
officer of Imation, dated as of the date of such closing, in form and substance
reasonably satisfactory to Exabyte, to the effect that the representations and
warranties of Imation set forth in Section 5 hereof are true and correct in all
material respects as of the date of this Agreement and as of the date of the
Closing, and that Imation has complied with all the agreements and satisfied all
the conditions in this Agreement on its part to be performed or satisfied on or
before Closing.

(b)   Imation’s obligation to accept delivery of the Warrants and the stock
certificates representing the Shares shall be subject to the following
conditions, any one or more of which may be waived by Imation with respect to
Imation’s obligation:

(i)           the representations and warranties made by Exabyte in this
Agreement shall be accurate in all material respects (except to the extent any
representation and warranty is already qualified by materiality, in which case
it shall be true and correct in all respects) and the undertakings of Exabyte to
be fulfilled on or prior to such Closing shall have been fulfilled in all
material respects; and

(ii)          Exabyte shall have delivered to Imation a certificate executed on
behalf of Exabyte by the chairman of the board or president and the chief
financial or accounting officer of Exabyte, dated as of the date of such
closing, in form and substance reasonably satisfactory to Imation, to the effect
that the representations and warranties of Exabyte set forth in Section 4 hereof
are true and correct in all material respects as of the date of this Agreement
and as of the date of the Closing, and that Exabyte has complied with all the
agreements and satisfied all the conditions in this Agreement on its part to be
performed or satisfied on or before Closing.

4.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF EXABYTE

Except as set forth on the Schedule of Exceptions attached hereto as Exhibit B,
which exceptions shall be deemed to be representations and warranties as if made
hereunder, Exabyte hereby represents and warrants to Imation as follows at the
date hereof and hereby covenants in regard to the last sentence of Section 4.18
and as to Section 4.19 (which representations, warranties and covenants shall be
deemed to apply, where appropriate, to each subsidiary of Exabyte):

 

4.1

Organization and Qualification

Exabyte has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware. Exabyte has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted and to enter into and perform its obligations
under this Agreement. Exabyte is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not, singly or in the aggregate, have, or reasonably be expected to have,
a material adverse effect on the financial condition or

 

3

 



 

the earnings, assets, business affairs or business prospects of Exabyte and its
subsidiaries (a “Material Adverse Effect”).

 

4.2

Capitalization

(a)   As of the date hereof, the authorized capital stock of Exabyte consists of
350,000,000 shares of Common Stock and 30,000,000 shares of Preferred Stock, of
which 1,500,000 shares have been designated as Series G Preferred Stock,
9,650,000 shares have been designated as Series H Preferred Stock, 10,000,000
shares have been designated as Series I Preferred Stock and 55,000 shares have
been designated as Series AA Preferred Stock.

(b)   As of September 30, 2005, the issued and outstanding capital stock of
Exabyte consisted of 119,714,468 shares of Common Stock and 44,909 shares of
Series AA Preferred Stock. The shares of issued and outstanding capital stock of
Exabyte have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights.

(c)   As of September30, 2005 Exabyte has reserved 44,909,000 shares of Common
Stock for issuance upon conversion of the Series AA Preferred Stock, 52,972,103
shares of Common Stock for issuance upon the exercise of stock options granted
or available for future grant under Exabyte’s stock option plans, and 13,472,712
shares of Common Stock for issuance upon the exercise of outstanding warrants to
purchase Common Stock.

With the exception of the foregoing, there are no outstanding subscriptions,
options, warrants, convertible or exchangeable securities or other rights
granted to or by Exabyte to purchase shares of Common Stock or other securities
of Exabyte and there are no commitments, plans or arrangements to issue any
shares of Common Stock or any security convertible into or exchangeable for
Common Stock.

 

4.3

Issuance and Delivery of the Shares and the Warrants

(a)   The Shares have been duly authorized for issuance to Imation pursuant to
this Agreement and Amendment No. 2 and, when issued and delivered by Exabyte
pursuant to this Agreement and Amendment No. 2 for the consideration set forth
in this Agreement and Amendment No. 2, will be validly issued and fully paid and
nonassessable and free and clear of all pledges, liens and encumbrances. The
certificates evidencing the Shares are in due and proper form under Delaware
law. The Warrants and the Warrant Shares have been duly authorized for issuance.
When issued in accordance with this Agreement, the Warrants will be valid and
binding obligations of the Company enforceable in accordance with their terms.
The Warrant Shares has been duly reserved for issuance and, when issued upon
exercise of the Warrants, the Warrant Shares will be validly issued and fully
paid and nonassessable and free and clear of all pledges, liens and
encumbrances.

(b)  The issuance of the Shares, the Warrants and the Warrant Shares is not
subject to preemptive or other similar rights. No approval or authority of the
shareholders of Exabyte will be required for the issuance of the Shares, the
Warrants or the Warrant Shares to be issued by Exabyte or any other transaction
contemplated in this Agreement and Amendment No. 2.

 

4

 



 

 

(c)   Subject to the accuracy of Imation’s representations and warranties in
Section 5 of this Agreement, the offer and issuance of the Shares, the Warrants
and the Warrant Shares in conformity with the terms of this Agreement and
Amendment No. 2 constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act and from the registration or
qualification requirements of the laws of any applicable state or United States
jurisdiction.

 

4.4

Financial Statements

The consolidated financial statements included (as exhibits or otherwise) in
Exabyte’s annual report on Form 10-K for the fiscal year ended December 30,
2004, Exabyte’s quarterly report on Form 10-Q for the fiscal quarter ended
March 31, 2005 and Exabyte’s quarterly report on Form 10-Q for the fiscal
quarter ended June 30, 2005 (the “Exabyte Documents”) are complete and correct
in all material respects and present fairly the financial position of Exabyte
and its subsidiaries as of the dates indicated and the results of their
operations for the periods specified. Except as otherwise stated in such Exabyte
Documents, such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis, and any
supporting schedules included with the financial statements present fairly the
information stated in the financial statements. The financial and statistical
data set forth in Exabyte Documents were prepared on a basis of accounting
consistent with such financial statements.

 

4.5

No Material Change

Since June 30, 2005, except as disclosed in Exabyte’s Form 10-Q for the three
months ended June 30, 2005,

(a)   there has been no material adverse change or any development involving a
prospective material adverse change in or affecting the financial condition, or
the earnings, assets, business affairs or business prospects of Exabyte, whether
or not arising in the ordinary course of business;

(b)   except as set forth in Exabyte’s Form 8-K filed with the SEC on September
14, 2005 and except for Amendment No. 2 and any New $4+ million Financing (as
defined in Amendment No. 2 ), there have been no transactions entered into by
Exabyte other than those in the ordinary course of business, which are material
with respect to Exabyte;

(c)   except for dividends paid on Series AA Preferred Stock, there has been no
dividend or distribution of any kind declared, paid or made by Exabyte on any
class of its capital stock;

(d)   except as set forth in Amendment No. 2, there has been no material change
or amendment to a material contract or arrangement by which Exabyte or any of
its assets or properties is bound or subject;

(e)   there has been no satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by Exabyte, except in the ordinary
course of business and that is not material to the assets, properties, financial
condition, operating results or business of Exabyte (as such business is
presently conducted and as it is proposed to be conducted);

 

5

 



 

 

(f)    there has been no mortgage, pledge, transfer of a security interest in,
or lien, created by Exabyte, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable; and

(g)   there has been no loan or guarantee made by Exabyte to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business.

 

4.6

No Defaults

Exabyte is not in violation of its certificate of incorporation or bylaws or in
material default in the performance or observance of any obligation, agreement,
covenant or condition contained in any material contract, indenture, mortgage,
loan agreement, deed, trust, note, lease, sublease, voting agreement, voting
trust, or other instrument or material agreement to which Exabyte is a party or
by which it may be bound, or to which any of the property or assets of Exabyte
is subject, except as set forth in Exabyte’s Form 10-K for the year ended
December 31, 2004 and in Exabyte’s Form 10-Qs for the three months ended March
31, 2005 and June 30, 2005.

 

4.7

No Actions

There is no action, suit or proceeding before or by any court or governmental
agency or body, domestic or foreign, now pending, or, to the knowledge of
Exabyte, threatened, against or affecting Exabyte which, singly or in the
aggregate, might result in a Material Adverse Effect, or which, singly or in the
aggregate, might materially and adversely affect the properties or assets
thereof or which might materially and adversely affect the consummation of this
Agreement, nor, to the knowledge of Exabyte’s executive officers without further
investigation, is there any reasonable basis therefor. Exabyte is not in default
with respect to any judgment, order or decree of any court or governmental
agency or instrumentality which, singly or in the aggregate, would have a
Material Adverse Effect.

 

4.8

Permits

Exabyte possesses and is operating in compliance with all material licenses,
certificates, consents, authorities, approvals and permits from all state,
federal, foreign and other regulatory agencies or bodies necessary to conduct
the businesses now operated by it, and Exabyte has not received any notice of
proceedings relating to the revocation or modification of any such permit or any
circumstance which would lead it to believe that such proceedings are reasonably
likely which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect the
condition, financial or otherwise, or the earnings, assets, business affairs or
business prospects of Exabyte.

 

4.9

Due Execution, Delivery and Performance

(a)   This Agreement has been duly executed and delivered by Exabyte and
constitutes a valid and binding obligation of Exabyte, enforceable against
Exabyte in accordance with its terms.

 

6

 



 

 

(b)  The execution, delivery and performance of this Agreement and Amendment No.
2 and the consummation of the transactions contemplated in this Agreement and
Amendment No. 2 and the fulfillment of the terms of this Agreement and Amendment
No. 2, including the issuance and delivery of the Shares, the Warrants and the
Warrant Shares, (i) have been duly authorized by all necessary corporate action
on the part of Exabyte, its directors and stockholders; (ii) will not conflict
with or constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Exabyte pursuant to, any contract, indenture, mortgage, loan agreement, deed,
trust, note, lease, sublease, voting agreement, voting trust or other instrument
or agreement to which Exabyte is a party or by which it may be bound, or to
which any of the property or assets of Exabyte is subject; (iii) will not
trigger antidilution rights[, except for the antidilution rights of the Series
AA Preferred that are triggered by any New $4+ Million Financing, ] or other
rights to acquire additional equity securities of Exabyte; and (iv) will not
result in any violation of the provisions of the certificate of incorporation or
bylaws of Exabyte or any applicable statute, law, rule, regulation, ordinance,
decision, directive or order.

 

4.10

Compliance

Exabyte has conducted and is conducting its business in compliance with all
applicable Federal, state, local and foreign statutes, laws, rules, regulations,
ordinances, codes, decisions, decrees, directives and orders, except where the
failure to do so would not, singly or in the aggregate, have a Material Adverse
Effect.

 

4.11

Contributions

To Exabyte’s knowledge, neither Exabyte nor any employee or agent of Exabyte has
made any payment of funds of Exabyte or received or retained any funds in
violation of any law, rule or regulation.

 

4.12

Taxes

Exabyte has filed all material tax returns required to be filed, which returns
are true and correct in all material respects, and Exabyte is not in default in
the payment of any taxes, including penalties and interest, assessments, fees
and other charges, shown thereon due or otherwise assessed, other than those
being contested in good faith and for which adequate reserves have been provided
or those currently payable without interest which were payable pursuant to said
returns or any assessments with respect thereto.

 

4.13

Prior Offerings

To Exabyte’s knowledge, all offers and sales of capital stock of Exabyte before
the date of this Agreement were at all relevant times duly registered or exempt
from the registration requirements of the Securities Act and were duly
registered or subject to an available exemption from the registration
requirements of the applicable state securities or Blue Sky laws.

 

7

 



 

 

 

4.14

Other Governmental Proceedings

To Exabyte’s knowledge, there are no rulemaking or similar proceedings before
any Federal, state, local or foreign government bodies that involve or affect
Exabyte, which, if the subject of an action unfavorable to Exabyte, would have a
Material Adverse Effect.

 

4.15

Non-Competition Agreements

To the knowledge of Exabyte, any full-time employee who has entered into any
non-competition, non-disclosure, confidentiality or other similar agreement with
any party other than Exabyte is neither in violation of nor is expected to be in
violation of that agreement as a result of the business currently conducted or
expected to be conducted by Exabyte or such person’s performance of his or her
obligations to Exabyte. Exabyte has not received written notice that any
consultant or scientific advisor of Exabyte is in violation of any
noncompetition, non-disclosure, confidentiality or similar agreement.

 

4.16

Governmental/ Regulatory Consents

No registration, authorization, approval, qualification or consent with or
required by any court or governmental regulatory authority or agency is
necessary in connection with the execution and delivery of this Agreement or the
offering, or issuance of the Shares or the Warrants under this Agreement.

 

4.17

Securities and Exchange Commission Filings

Exabyte has timely filed during the past twelve months with the Securities and
Exchange Commission (the “Commission”) all forms, reports, schedules, statements
and other documents (collectively, as supplemented and amended since the time of
filing, the “SEC Reports”) required to be filed by Exabyte under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The SEC Reports (i) were
prepared in all material respects in accordance with all applicable requirements
of the Securities Act and the Exchange Act, as applicable, and (ii) did not, at
the time they were filed, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The representation in clause (ii) of the
preceding sentence does not apply to any misstatement or omission in any SEC
Report that was superseded by subsequent SEC Reports.

 

4.18

No Integrated Offering

Neither Exabyte, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Shares, the Warrants or the Warrant Shares to Imation. The issuance of the
Shares the Warrants and the Warrant Shares to Imation will not be integrated
with any other issuance of Exabyte’s securities (past, current or future) for
purposes of the Securities Act that would require registration under the
Securities Act of such other securities. Exabyte will not make any offers or
sales of any security (other than the Shares, the Warrants or the Warrant Shares
) that would cause the offering of the Shares the Warrants or the Warrant Shares
to be

 

8

 



 

integrated with any other offering of securities by Exabyte for purposes of any
registration requirement under the Securities Act that would require
registration under the Securities Act of such securities.

 

4.19

No Manipulation of Stock

Exabyte has not taken and will not take any action in violation of applicable
law that is designed to or that might reasonably be expected to cause or result
in unlawful manipulation of the price of the Common Stock to facilitate the sale
or resale of the Shares, the Warrants or the Warrant Shares.

 

4.20

Warrant

The form of Warrant attached hereto as Exhibit A is substantially similar in
form to that issued in connection with the New $4+ million Financing.

 

4.21

Title to Property and Assets

Exabyte owns its property and assets free and clear of all mortgages, liens,
loans and encumbrances, except (i) for statutory liens for the payment of
current taxes that are not yet delinquent, (ii) for liens, encumbrances and
security interests that arise in the ordinary course of business and minor
defects in title, none of which, individually or in the aggregate, materially
impair Exabyte’s ownership or use of such property or assets, (iii) liens and
security interests under Exabyte’s bank credit agreement, as it may be amended
from time to time, with Wells Fargo Business Credit and (iv) any liens,
encumbrances and security interests arising from Amendment No. 2 and from any
New $4+ Million Financing. With respect to the property and assets it leases,
Exabyte is in material compliance with such leases and, to its knowledge, holds
a valid leasehold interest free of any liens, claims or encumbrances, subject to
clauses (i) and (ii).

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF IMATION

 

5.1

Securities Law Representations and Warranties

Imation represents and warrants as of the date hereof and covenants to Exabyte
as follows:

(a)   Imation is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares representing
an investment decision like that involved in the acquisition of the Shares and
the Warrants, including investments in securities issued by Exabyte.

(b)   Imation is acquiring the number of Shares and Warrants set forth in
Section 2 above for its own account for investment (as defined for purposes of
the Hart-Scott-Rodino Antitrust Improvement Act of 1976 and the regulations
thereunder) only, and has no present intention of distributing any of the Shares
or Warrants nor any arrangement or understanding with any other persons
regarding the distribution of such securities within the meaning of
Section 2(11) of the Securities Act.

 

9

 



 

 

(c)   Imation will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares or Warrants except in compliance
with the Securities Act and the rules and regulations promulgated thereunder
(the “Rules and Regulations”).

(d)   Imation is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.

(e)   The address of Imation’s office at which the decision to invest in the
Shares and Warrants was made is set forth in the first paragraph of this
Agreement.

 

5.2

Resales of Shares and Warrants

(a)   Imation hereby covenants with Exabyte not to make any sale of the Shares
or Warrants without satisfying the requirements of the Securities Act and the
Rules and Regulations.

(b)   Imation further covenants that, if requested by Exabyte or any managing
underwriter for Exabyte, Imation shall not sell or otherwise transfer or dispose
of any Shares (other than pursuant to such registration) during the 60-day
period following the effective date of any registration statement relating to an
underwritten public offering of Common Stock, other than a registration on Form
S-4 or Form S-8 or similar forms which may be promulgated in the future.

 

5.3

Due Execution, Delivery and Performance

Imation represents and warrants to Exabyte as follows:

(a)   This Agreement has been duly executed and delivered by Imation and
constitutes the valid and binding obligation of Imation, enforceable against
Imation in accordance with its terms.

(b)  The execution, delivery and performance of this Agreement and Amendment No.
2 and the consummation of the transactions contemplated in this Agreement and
Amendment No. 2 and the fulfillment of the terms of this Agreement and Amendment
No. 2 have been duly authorized by all necessary corporate action on the part of
Imation and will not conflict with or constitute a breach of, or default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of Imation pursuant to, any contract, indenture,
mortgage, loan agreement, deed, trust, note, lease, sublease, voting agreement,
voting trust or other instrument or agreement to which Imation is a party or by
which it may be bound, or to which any of the property or assets of Imation is
subject, nor will such action result in any violation of the provisions of the
charter or bylaws of Imation or any applicable statute, law, rule, regulation,
ordinance, decision, directive or order.

 

5.4

Prohibition on Shorting

Imation represents, warrants and covenants to Exabyte that neither Imation nor
its affiliates (a) has ever held or will hold any (i) short positions in
Exabyte’s securities or (ii) put or

 

10

 



 

other option to dispose of Exabyte’s securities, or (b) has ever entered into or
will enter into any transaction that has the effect of or is equivalent to
selling short Exabyte’s securities.

6.

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by Exabyte and
Imation in this Agreement and in the certificates for the Shares delivered
pursuant to this Agreement shall survive the execution of this Agreement and the
delivery to Imation of the Shares being acquired.

7.

FORM D FILING; REGISTRATION RIGHTS

 

7.1

Form D Filing

Exabyte shall file in a timely manner a Form D relating to the issuance of the
Shares and the Warrants under this Agreement, pursuant to Securities and
Exchange Commission Regulation D.

 

7.2

Registration Rights

Exabyte shall:

(a)          as soon as practicable after the Closing Date, but in no event
later than the 30th day following the Closing Date, prepare and file with the
Commission a Registration Statement on Form S-1 (unless Exabyte is not then
eligible to register the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith) (the
“S-1 Registration Statement,” which includes any additional registration
statements contemplated by the Securities Act, including (in each case) the
prospectus, amendments and supplements to such registration statement or
prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement) for an offering to be made on a
continuous basis pursuant to Rule 415 covering the resale by Imation of the
Registrable Securities on a public trading market, including without limitation,
the OTC Bulletin Board on which the Common Stock is then traded or in privately
negotiated transactions (the “S-1 Registration”). For purposes of this
Agreement, the term “Registrable Securities” shall mean (i) the Shares, (ii) the
shares issuable upon exercise of the Warrants (the “Warrant Shares”), (iii) any
securities issued or issuable upon any stock split, dividend or other
distribution recapitalization or similar transactions with respect to the Shares
or the Warrant Shares, and (iv) any additional shares issuable in connection
with any anti-dilution provisions associated with the Shares or the Warrant
Shares, that are deemed to be covered by the S-1 Registration pursuant to Rule
416 under the Securities Act;

(b)          if and when Exabyte is neither subject to Section 13 or 15(d) of
the Securities Exchange Act of 1934, provide Imation with any information
required to permit the sale of the Registrable Securities under Rule 144A of the
Securities Act;

(c)          subject to receipt of necessary information from Imation, use its
reasonable best efforts to cause the Commission to notify Exabyte of the
Commission’s willingness to declare

 

11

 



 

the S-1 Registration Statement effective on or before the 90th calendar day
following the Closing Date (the 120th calendar day following the Closing Date in
the case of a “full review” by the Commission);

(d)          notify Imation promptly upon the S-1 Registration Statement, and
any post-effective amendment thereto, being declared effective by the
Commission;

(e)          subject to Section 7.3, prepare and file with the Commission such
amendments and supplements to the S-1 Registration Statement and the related
prospectus and take such other action, if any, as may be necessary in using
reasonable best efforts to keep the S-1 Registration Statement effective until
the earlier of (i) the date on which all of the Registrable Securities may be
resold by Imation without registration and without regard to any volume
limitations by reason of Rule 144(k) under the Securities Act or any other rule
of similar effect or (ii) all of the Registrable Securities have been sold
pursuant to the S-1 Registration Statement or Rule 144 under the Securities Act
or any other rule of similar effect (the “Effectiveness Period”);

(f)           promptly furnish to Imation such reasonable number of copies of
the prospectus, including any supplements to or amendments of the prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Registrable Securities by Imation;

(g)          use reasonable efforts to register or qualify the resale of the
Registrable Securities as required under applicable Blue Sky laws of each state
within the United States as Imation requests in writing and to keep such
registration or qualification (or exemption from such registration or
qualification) effective during the Effectiveness Period;

(h)          advise Imation promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the S-1 Registration Statement or of the
initiation of any proceeding for that purpose; and it will promptly use its best
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest practicable moment if such stop order should be issued;

(i)           give written notice to Imation if Exabyte shall, at any time
during the Effectiveness Period where there is not an effective registration
statement covering all of the Registrable Securities, determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, other than any registration statement filed pursuant to the
Registration Rights Agreement, dated May 3, 2004, among Exabyte and purchasers
of Series AA Preferred Stock of Exabyte, as it may be amended from time to time
and any replacement agreement therefore. If within fifteen days after receipt of
such notice, Imation shall so request in writing, Exabyte shall include in such
registration statement all or any part of such Registrable Securities Imation
requests to be registered; and

(j)           bear all expenses in connection with the procedures in paragraphs
(a) through (j) of this Section 7.2 and the registration of the Registrable
Securities, including all fees and

 

12

 



 

expenses of filings to be made with the applicable markets or exchanges on which
the Common Stock is listed or quoted for trading. In no event shall Exabyte be
responsible for any broker or similar commissions or any legal fees or other
costs of Imation.

 

 

7.3

Temporary Blackout.

 

If Exabyte shall furnish to Imation a certificate signed by the President of
Exabyte stating that in the good faith judgment of the Board of Directors of
Exabyte, because of undisclosed material information which would have to be
disclosed, it would have a material adverse effect on Exabyte and its
stockholders for the S-1 Registration Statement (or any amendment or supplement
thereto) to be filed at such time, then the Company shall have the right to
defer the filing of the Form S-1 Registration Statement and/or the related
prospectus (or any amendment or supplement thereto) for one (1) period of not
more than ninety (90) days. In that event, Exabyte may notify Imation that the
use of the S-1 Registration Statement and/or the related prospectus must be
suspended until any requisite changes have been made to the S-1 Registration
Statement and/or the related prospectus. Imation shall maintain the
confidentiality of any and all such information relating to such a suspension
until such undisclosed material information either becomes public or is no
longer material.

 

 

7.4

Information from Imation.

 

Exabyte may require, at any time prior to any filing of the S-1 Registration
Statement, the related Prospectus or any amendment or supplement, that Imation
furnish to Exabyte a statement as to the number of shares of Common Stock
beneficially owned by Imation and, if requested, any controlling person of
Imation, and information regarding any plan of distribution of the Registrable
Securities, within three trading days of Exabyte’s request. During any periods
that Exabyte is unable to meet its obligations under Section 7.2 with respect to
registration of the Registrable Securities solely because Imation fails to
furnish such information within three trading days of Exabyte’s request, Exabyte
shall be deemed to be in full compliance with this Agreement and those days
shall not be included in the calculation of any time period for filing or
effectiveness of the S-1 Registration Statement.

 

13

 



 

 

 

7.5

Indemnification

 

7.5.1

In connection with the registration of the Registrable Securities, Exabyte
agrees to indemnify Imation, its partners or officers, directors, subsidiaries
and each party who controls Imation (each, an “Indemnified Party”) against all
losses, claims, damages, liabilities (joint or several) and expenses
(collectively, “Losses”) incurred by such party arising out of any third party
claims based upon or caused by any of the following statements, omissions or
violations (each, a “Violation”): (i) any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto filed pursuant to this
Agreement, (ii) any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or (iii) any violation or
alleged violation by Exabyte of the Securities Act, the Exchange Act, any state
securities laws or any rule or regulation promulgated under the Securities Act,
Exchange Act or any state securities laws in connection with any registration
statement, prospectus, or preliminary prospectus or any amendment thereof or
supplement thereto filed pursuant to this Agreement; and Exabyte will reimburse
each Indemnified Party for any legal or other expenses reasonably incurred, as
such expenses are incurred, by any of them in connection with investigating or
defending any such loss, claim, damage, liability or action. Notwithstanding the
foregoing, this Section 7.5.1 shall not apply to any Violation covered by
Section 7.5.2.

 

7.5.2

In connection with the Registration, Imation agrees to indemnify, to the extent
permitted by law, Exabyte and its directors and officers and each party who
controls Exabyte (each, an “Exabyte Indemnified Party”) against all Losses that
arise out of any third party claims based upon or caused by any Violation, in
each case to the extent (and only to the extent) that such Violation is caused
by any information furnished in writing by Imation, and stated to be
specifically for use in such registration or related prospectus or any amendment
or supplement thereto and Imation will reimburse the Exabyte Indemnified Party
for any legal or other expenses reasonably incurred, as such expenses are
incurred, by any of them in connection with investigating or defending any such
loss, claim, damage, liability or expense; provided, that, the obligation to
indemnify shall be limited to the net amount of proceeds received by Imation
from the sale of Registrable Securities pursuant to such registration statement.

 

14

 



 

 

 

7.5.3

Any person entitled to indemnification hereunder shall (a) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party’s ability to defend such
claim), and (b) unless in the written opinion of legal counsel to such
indemnified or indemnifying parties a conflict of interest between such
indemnified and indemnifying parties exists with respect to such claim, permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall be obligated to pay the fees and
expenses of one counsel (but not more than one) for all parties indemnified by
such indemnifying party with respect to such claim, unless in the reasonable
judgment (with written advice of counsel) of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim.

 

7.5.4

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any partner, officer, director or controlling person of
such indemnified party and shall survive the transfer of securities.

 

7.6

Rule 144 Information

Until the earlier of (i) the date on which the Registrable Securities may be
resold by Imation without registration and without regard to any volume
limitations by reason of Rule 144(k) under the Securities Act or any other rule
of similar effect or (ii) all of the Securities have been sold pursuant to the
Registration Statement or Rule 144 under the Securities Act or any other rule of
similar effect, Exabyte shall use reasonable efforts to file all reports
required to be filed by it under the Securities Act, the Rules and Regulations
and the Exchange Act and shall take such further action to the extent that it is
reasonably able in order to permit Imation to sell the Shares pursuant to Rule
144 under the Securities Act (as such rule may be amended from time to time).

8.

AGREEMENTS OF EXABYTE

 

8.1 Conduct of the Business". To and including the Closing Date,

 

(a)   except as contemplated in this Agreement, Exabyte will conduct its
business only in the ordinary course of business and in accordance with
applicable law;

 

15

 



 

 

(b)  Exabyte will not take any action that would render, or that reasonably may
be expected to render, any representation or warranty made by Exabyte in this
Agreement untrue at the Closing and Exabyte will promptly notify Imation in
writing if it should discover that any representation or warranty made by it in
this Agreement was when made, has subsequently become or will be on the Closing
Date, untrue in any respect;

(c)   Exabyte will notify Imation at least 15 business days prior the closing of
any Recapitalization Event; and

(d)  Exabyte will promptly notify Imation of any commencement or threat of
litigation or of any governmental or third party complaint, investigations or
hearings (or communications indicating that the same may be contemplated) if
such litigation, complaint, investigation or hearing relate to the transactions
contemplated by this Agreement would have a Material Adverse Effect.

 

8.2 Consents and Authorizations"8.3

Exabyte will use its reasonable efforts to obtain (at no cost or burden to
Imation), on or prior to December 30, 2005, all consents necessary for the
consummation of the transactions contemplated by this Agreement.

 

8.4

Recapitalization

If at any time prior to the Closing Date there is a recapitalization of Exabyte
common stock (a “Recapitalization Event”), Exabyte agrees that Imation shall, on
the Closing Date, automatically, and without need for further action, be
entitled to receive the number of shares of capital stock or other securities or
property to which a holder of an aggregate number of shares of Exabyte Common
Stock equal to the maximum number of shares which Imation may have become
entitled to receive pursuant to Section 2.1 would be entitled to receive in
connection with such recapitalization.

9.

BROKERS

Each party to this Agreement agrees to indemnify and hold harmless each other
party from and against any liability for fees, commissions or similar payments
due to any broker, finder or other person or entity acting on its behalf in
connection with the transactions contemplated hereby.

10.

NOTICES

All notices, requests, consents and other communications under this Agreement
shall be in writing, shall be mailed by first-class registered or certified
airmail, confirmed facsimile or nationally recognized overnight express courier
postage prepaid, and shall be delivered as addressed as follows:

 

(a)

if to Exabyte, to:

 

 

16

 



 

 

Exabyte Corporation

2108 - 55th Street

Boulder, Colorado 80301

Attention: Legal Department

Facsimile: (303) 417-7142

or to such other person at such other place as Exabyte shall designate to
Imation in writing; and

(b)  if to Imation, at its address as set forth on the signature page to this
Agreement, or at such other address or addresses as may have been furnished to
Exabyte in writing.

Such notice shall be deemed effectively given upon confirmation of receipt by
facsimile, one business day after deposit with such overnight courier or three
days after deposit of such registered or certified airmail with the U.S. Postal
Service, as applicable.

11.

MODIFICATION; AMENDMENT

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by Exabyte and Imation.

12.

HEADINGS

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

13.

SEVERABILITY

If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

14.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the state of
Delaware to the rights and duties of the parties.

15.

COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party to this Agreement and delivered to the other
parties. Signatures received by facsimile shall be deemed to be original
signatures for purposes of this Agreement.

 

17

 



 

 

16.

TERMINATION

The Closing under this Agreement shall not occur unless the First Closing Date
occurs under Amendment No. 2. Notwithstanding the forgoing, this Agreement shall
terminate if such First Closing Date has not occurred on or prior to December
30, 2005.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

18

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement For Issuance of
Stock as of the date first above written.

EXABYTE:

EXABYTE CORPORATION

                                          
                                        

Name:

Title: Chief Executive Officer

 

 

IMATION:

IMATION CORP.

                                          
                                        

Name:

Title: Vice President and Chief Financial Officer

 

 



 

 

EXHIBIT B

 

Schedule of Exceptions

to the Agreement for Issuance of Stock

dated as of October 31, 2005

between

Exabyte Corporation

and

Imation Corp.

 

Section 4.2

 

Concurrently with the Closing, pursuant to that certain Securities Purchase
Agreement (the “Note Purchase Agreement) among the Company and the purchasers
identified on the signature pages thereto (the “Note Purchasers”), the Company
will issue to the Note Purchasers (a) up to $10,000,000 of the Company’s 10%
Secured Convertible Subordinated Notes due September 30, 2010 (the “Notes”) and
(b) warrants to each Note Purchaser to purchase 500 shares of common stock of
the Company for each $1,000 principal amount of the Notes purchased by such Note
Purchaser (the “Note Purchaser Warrants”). These amounts reflect a 10:1 reverse
stock split to be in effect at the Closing.

 

Section 4.5(a)

 

 

•

The revenues of the Company for the third quarter of 2005 are down compared to
the revenues of the Company for the second quarter of 2005, and the operating
loss of the Company for the third quarter of 2005 will be greater than the
operating loss of the Company for the second quarter of 2005.

 

•

See disclosure in the second item of Section 4.5(d) and the second item of
Section 4.6.

 

Section 4.5(d)

 

 

•

See disclosure in Section 4.6 regarding the Wells Fargo Business Credit, Inc.
(“Wells Fargo”) and that certain Credit and Security Agreement dated as of
March 9, 2005 between the Company and Wells Fargo (the “Credit Agreement”).

 

•

The Company expects that upon Closing and the payment of the amounts described
in the second item of Section 4.6 of this Schedule of Exceptions, Hitachi, Ltd.
will amend its Memorandum of Understanding with the Company to (a) reduce
payments to be made by the Company to Hitachi in the fourth quarter of 2005 and
first quarter of 2006, and (b) increase payments to be made by the Company to
Hitachi from April 2006 through February 2007 (the net impact on cash through
12/21/06 will be zero).

 

 

 

 

2

 



 

 

Section 4.5(f)

 

Upon the Closing, the Note Purchasers will have a second position security
interest with respect to all of the Company’s assets, behind Wells Fargo’s first
priority security interest pursuant to the Credit Agreement.

 

Section 4.6

 

 

•

The Company is currently in violation of two financial covenants in the Credit
Agreement. The Company expects that prior to the Closing, Wells Fargo will waive
those violations.

 

•

The Company is in default of a payment owed to Hitachi, Ltd. in the amount of
approximately $2.5 million. The Company expects to pay such amount with a
portion of the proceeds of the amounts it receives in connection with the
transaction contemplated by the Note Purchase Agreement.

 

Section 4.7

 

A class action has been filed against the Company by Landdesign, Inc. in the
State of California. The Company’s insurance carrier has assumed the defense of
this matter, and the Company expects that any losses incurred in connection with
this matter will be covered by its insurance policy with its carrier.

 

Section 4.9(b)

 

The execution and delivery of the Stock Issuance Agreement and Amendment No. 2
(as defined in the Stock Issuance Agreement) by the Company, and the
consummation by it by the transactions contemplated thereby, require the
approval of Wells Fargo pursuant to the Credit Agreement.

 

 

 

3

 

 

 